                                                                 JS-6




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                        WESTERN DIVISION



KEVIN B. MAM,                         No. CV 20-00057-ODW (DFM)

        Petitioner,                   JUDGMENT

           v.

STU SHERMAN,

        Respondent.



    Pursuant to the Order Summarily Dismissing Petition,
    IT IS ADJUDGED that that this action is dismissed with prejudice.


Date: March 10, 2020                   ___________________________
                                       OTIS D. WRIGHT II
                                       United States District Judge
